DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2009-94029 as cited within the IDS using attached translation), and further in view of Omaru (US 2001/0014422).
As to claim 1, Kato discloses a method for manufacturing a cathode of an all-solid lithium battery (figure 1, is the cathode, abstract and [0008] discuss the solid state battery, [0017], [0030] and [0032] discuss the fabrication method), comprising: dispersing a solid electrolyte (figure 1 #5, [0005], inorganic solid electrolyte; discussed throughout) in pores of a porous conductor (figure 1 #3, [0049]; polymer solid electrolyte; discussed throughout) to provide a solid electrolyte composite (figure 1 #3 and #5 together make the solid electrolyte composition); preparing a lithium composite (figure 1 #1, [0049], electrode active material, [0013], discuss the material being a lithium composite; also discussed throughout) by coating the solid electrolyte composite on a surface of a lithium compound particle (figure 1, the solid electrolyte composite #3 and #5 are on the surface of #1, [0049], also discussed throughout); and connecting a plurality of the lithium composites using a binder (binder is discussed in abstract and [0018] as being within the mixture; also throughout), wherein the lithium 
Kato discloses using a conductive aid within the electrode (figure 1 and 2 #4) wherein the conductive aid is acetylene black ([0014]). However, Kato never discuss the size of the acetylene black. Omaru discloses a secondary battery (abstract) wherein acetylene black is used within the electrode as a conductive agent and has a size of 30 nanometers ([0106]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the size of acetylene black from Omaru within Kato as an art recognized suitability for intended use and art recognized equivalent for intended use i.e. size of acetylene black within an active material (see MPEP 2144.06 and 2144.07) or a combing prior art elements according to known methods to yield predictable results (see MPEP 2143 I). Thus, as the modified Kato discloses acetylene black as 30 nm, Kato has a mesoporous conductor as the conductor has pores within the size range of 20 to 50 nanometers.
As to claim 3, modified Kato discloses wherein, the solid electrolyte is uniformly distributed in the pores of the mesoporous conductor (can be seen within figure 1 #5, also discussed in [0032] when the mixture is uniformly mixed; Kato). 
As to claim 4, modified Kato discloses the method further comprising, coating a slurry of the lithium composite connected by the binder on a cathode collector (figure 1 shows the product, abstract and [0018] discuss the binder, [0032] discusses the method of making the slurry and coating the slurry on the current collector; Kato), and then, rolling the coated slurry ([0032] discusses the slurry and coating the slurry on the current collector and using a roller; also throughout Kato). 
As to claim 6, modified Kato discloses wherein, a size of the mesoporous conductor is from about 10 nm to about 100 microns (figure 1, shows the current collector and [0032] discusses the thickness of the current collector as 20 microns thus the mesoporous conductor would be about 50 microns and within the range, Kato; also see MPEP 2144.04 IVA), a porosity of the mesoporous conductor is from about 10 to about 90 vol% ([0010] and [0012], discusses the volume fraction and thus the rest is the porosity and therefore is within the range; Kato), and a size of the pores of the mesoporous conductor is from about 2 nm to about 50 nm (the pores are the location of the conductive additive #4, [0049]; Kato; Omaru discusses the size as being 30 nm within [0106], therefore the size is 30nm).
As to claim 7, modified Kato discloses wherein, the solid electrolyte is a material in a two-phase or more including a Li element, and the solid electrolyte comprises one or more selected from the group consisting of oxide-based solid electrolyte including lithium oxide and sulfur-based solid electrolyte including lithium sulfur ([0010] Kato, inorganic solid electrolyte comprises at least one selected from the group consisting of an oxide contain lithium, a compound containing lithium and a halogen, and a compound containing lithium and a nitrogen) Also should it be considered that Kato is silent to the two phase as Kato discloses at least one and does not explicitly state containing two or more. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use two of the compounds at the same time as taught by Kato because "It is prima facie
As to claim 8, modified Kato discloses wherein, the solid electrolyte is dispersed in the pores of the mesoporous conductor by a melting-diffusion method, an infiltration method, or a gas-solid mixing method ([0032], figure 1; Kato; as the solid electrolyte is in the desire location the method could be considered the infiltration method). 
As to claim 9, modified Kato discloses wherein, the solid electrolyte is uniformly distributed in the pores of the mesoporous conductor (can be seen within figure 1 #5, also discussed in [0032] when the mixture is uniformly mixed; Kato), by preparing a solid electrolyte solution by dispersing the solid electrolyte in a solvent, mixing the solid electrolyte solution with the mesoporous conductor, and evaporating the solvent ([0032] discuss the method; Kato).
As to claim 10, modified Kato discloses wherein, the coating of the solid electrolyte composite is performed by a dry ball milling, a dry planetary milling, mechanofusion, a wet ball milling, or a wet planetary milling ([0017], [0030], [0032] and throughout; as the process discloses pressure rolling which could be wet planetary milling or considering the process of making the solid inorganic electrolyte part of the process then the process includes dry planar milling). 
As to claim 11, modified Kato discloses wherein, the binder comprises one or more selected from the group consisting of a fluorine-based binder and a rubber-based binder ([0018] Kato, discloses the process in which the binder is added, [0010], the mesoporous conductor can also be considered as binder, [0016]) and the binder is one selected from the group consisting of fluorine based binder ([0016], [0042] and [0043], polyvinylidene fluoride). 
As to claim 12, modified Kato discloses wherein, the slurry is coated by a slip casting, pressure casting, tape casting, or gel casting method ([0032] and throughout; Kato; as the process discloses rolling while pressing the process can be considered pressure casting). 
As to claim 13, modified Kato discloses wherein, the rolling is performed by a compaction, a roll press, or an isostatic compaction ([0032], Kato, roll pressing). Kato is silent to wherein the rolling is performed under the condition of a compression ratio of about 20 to 50%. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to optimize the amount of pressure through the roll pressing as a result effective variable because if the pressure was not significant enough the electrode would be filled with air bubbles and less effective and if the pressure was to high all the material would be pushed off of the current collector (see MPEP 2144.05 II). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kato as applied to claim 1 above, and further in view of Tsujii (US 2012/0231346).
As to claim 2, Kato is silent to wherein the positive electrode (cathode) active material (lithium compound) is Li2X wherein X is at least one selected from the group consisting of S, Se and Te. Tsujii discloses an electrochemical devices comprising a positive electrode (cathode), a negative electrode (anode) and a solid polymer electrolyte there between (abstract), wherein the positive electrode (cathode) active material maybe a lithium cobalt oxide (LiCoO2) or Li2S ([0107]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use Li2S as the positive electrode active material (cathode) from Tsujii within modified Kato as an art recognized suitability for intended use i.e. positive electrode active material and art recognized equivalent for intended use i.e. positive . 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/BRIAN R OHARA/Examiner, Art Unit 1724